Citation Nr: 0217124	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
1993, for service connection for heart disease.

2.  Entitlement to an effective date earlier than November 
10, 1999, for a 60 percent rating for the veteran's service-
connected heart disease.

3.  Entitlement to an effective date earlier than May 5, 
2001, for a 100 percent schedular rating for beriberi heart 
disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1941 to April 1946.  He was a prisoner 
(POW) of the Japanese government from May 6, 1942, through 
September 11, 1945.  His awards and decorations included the 
Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999, rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

By a rating action in October 1994, the RO granted the 
veteran's claim of entitlement to service connection for 
coronary artery disease with prior bypass procedure.  The RO 
assigned a 30 percent rating, effective August 24, 1993.

In its May 1999 decision, the RO denied a rating in excess 
of 30 percent for the veteran's heart disease.  In July 
1999, the RO received the veteran's Notice of Disagreement 
(NOD) with that decision.  In August 1999, the RO issued the 
veteran a Statement of the Case (SOC), and in February 2000, 
it issued him a Supplemental Statement of the Case (SSOC).  
A statement received in March 2000, essentially constituted 
the veteran's substantive appeal with respect to the 
increased rating issue.

In September 2000, the RO received the veteran's claim for 
an earlier effective date for his grant of service 
connection for heart disease.  By a rating action in October 
2000, the RO denied that claim.  On November 3, 2000, the 
veteran was notified of that decision, and several days 
later, the RO received the veteran's NOD with respect to 
that decision.

By a rating action, dated in March 2001, the RO granted a 60 
percent rating for the veteran's service-connected heart 
disease, effective November 10, 1999.  The RO confirmed and 
continued the denial of an earlier effective date for his 
grant of service connection for heart disease.  Later in 
March 2001, the RO issued the veteran an SOC with respect to 
the issues of an increased rating for heart disease and the 
effective date of service connection for that disorder.

In March 2001, the RO received the veteran's NOD with 
respect to the effective date of the 60 percent rating his 
service-connected heart disease.  In that NOD, the veteran 
also perfected his appeal with respect to the issue of the 
effective date of service connection for heart disease.  

By a rating action in July 2001, the RO granted a 100 
percent schedular rating for the veteran's service-connected 
heart disease, effective May 5, 2001.  It also confirmed and 
continued the 30 percent rating for that disorder prior to 
November 10, 1999.  The RO issued an SSOC with respect to 
the issues of an increased rating for the veteran's heart 
disease and an effective date earlier than November 10, 1999 
for the 60 percent rating for that disorder.

In September 2001, the RO received the veteran's NOD with 
respect to the effective date for the veteran's 100 percent 
schedular rating for heart disease, and in December 2001, 
the RO issued an SOC with respect to that issue.  In May 
2002, the RO received the veteran's substantive appeal 
concerning the issues of entitlement to an effective date 
earlier than May 5, 2001, for his 100 percent schedular 
evaluation for his service-connected heart disease.


FINDINGS OF FACT

1.  The veteran was a prisoner of the Japanese government 
from May 6, 1942, through September 11, 1945.

2.  In March 1994, the RO received the veteran's claim of 
entitlement to service connection for heart disease.

3.  In July 1994, the VA issued a liberalizing regulation 
(retroactive to August 24, 1993), stating that the term 
beriberi heart disease included ischemic heart disease.  
4.  In October 1994, pursuant to the VA's liberalizing rule, 
the RO granted the veteran's claim of entitlement to service 
connection for coronary artery disease with prior bypass 
procedure and assigned a 30 percent rating, effective August 
24, 1993.

5.  Prior to November 10, 1999, the veteran's heart disease 
was manifested primarily by chest pain; dizziness; dyspnea 
on exertion; and ejection fraction of 70 percent.

6.  Effective November 10, 1999, the veteran's heart disease 
was manifested primarily by chest pain; dizziness; dyspnea 
on exertion; an acute episode of congestive heart failure; 
and an ejection from 54 percent to 70 percent.  

7.  Effective May 5, 2001, the veteran's heart disease was 
manifested primarily by chest pain; dizziness; dyspnea on 
exertion; an acute episode of congestive heart failure; an 
ejection from 54 percent to 70 percent; and a METs level of 
3.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 24, 
1993, for service connection for coronary artery disease 
with prior bypass procedure have not been met.  38 U.S.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114(a) (2002).  

2.  The criteria for an effective date prior to November 10, 
1999, for a 60 percent rating for coronary artery disease 
with prior bypass procedure have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) (2002).  

3.  The criteria for an effective date prior to August 24, 
1993, for service connection for coronary artery disease 
with prior bypass procedure have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  In March 
2001, the RO notified the veteran of the enactment of the 
VCAA and of the potential impact on his claim.

After reviewing the record, the Board finds that the RO has 
met the requirements of VCAA in the development of his 
claim.  By virtue of information sent to the veteran in the 
Statements of the Case; the Supplemental Statements of the 
Case; a notice of the enactment of the VCAA sent from the RO 
to the veteran in March 2001; and an assistance letter from 
the RO to veteran in February 2002, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to an earlier 
effective date for service connection for heart disease and 
entitlement to an earlier effective date for an increased 
rating for that disorder.  

Evidence associated with the claims folder includes the 
veteran's service medical records; VA medical records 
reflecting outpatient treatment from January to October 1987 
and from May 1999 to March 2001; VA medical records 
reflecting hospitalization October 1987, January 1999, May 
1999, November 1999, October 2000, and April 2001; and 
reports of VA examinations performed in June 1947, June 
1952, July 1985, and May 2001.  The veteran has not 
identified any outstanding evidence (which has not been 
sought by the RO) which could support his appeal.  The Board 
also notes that the veteran has been informed of his right 
to have a hearing in association with his appeal; however, 
to date, he has declined to exercise that right (see, e.g., 
VA Form 9, dated in May 2002).  In a letter dated in March 
2001, the RO informed the veteran of the of the evidence VA 
was obtaining on his behalf and explained to him what 
information and evidence he needed to provide.  Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  

Accordingly, the Board concludes that the VA has met its 
duty to assist the veteran in the development of his claim 
and that there is no need for further development in order 
to meet the requirements of the VCAA.  

II.  The Facts

The service medical records show that during a repatriation 
examination in September 1945, the veteran's cardiovascular 
system was normal.  His blood pressure before exercise was 
124/70.  Three minutes after exercise, it was 126/60.  His 
spine and extremities were found to be normal.

In February 1946, the veteran returned from leave and was 
admitted to the hospital (as a repatriated POW) with a 
diagnosis of no disease.  It was noted that while he was a 
POW, the veteran suffered a number of diseases, including 
beriberi.  At the time of his hospitalization, he reported 
that he had no complaints.  

In April 1946, the veteran was discharged from the service 
due to a corneal opacity of the left eye.

In May 1946, the RO denied the veteran's claim of 
entitlement to service connection for beriberi, because it 
had not been found on his last examination in service.

During a special VA neuropsychiatric examination in June 
1947, the veteran reported that during service, he had had 
beriberi.  

During a VA general medical examination in June 1947, the 
veteran's cardiovascular and digestive systems were normal.  
His blood pressure was 140/90.  There was no evidence of 
swelling in his extremities.  Following the general medical 
examination, it was noted that beriberi was not found.

During a VA POW protocol examination in June 1952, the 
veteran stated that he did not have any complaints.  The 
examiner found that the veteran's heart was within normal 
limits and that there was a regular rhythm with no murmurs.  
While seated, his blood pressure was 110/80.  After 
exercise, it was 150/60 while seated.  The examiner stated 
that there were no abnormalities of the musculoskeletal 
system.  The examiner concluded that there was no evidence 
of beriberi.

In July 1985, the veteran underwent a VA POW protocol 
examination.  He responded in the affirmative when asked if 
he had acquired beriberi during captivity.  He also 
responded in the affirmative when asked if he had 
experienced the following during captivity:  chest pain; 
rapid heart beats; skipped or missed heart beats; numbness, 
tingling, or pain in the fingers or feet; numbness or 
weakness in the arms and legs; aches or pains in the muscles 
and or joints; swelling in the joints; and swelling in the 
legs and/or feet.  He stated that he was taking medication 
for heart disease and that he had high blood pressure.  He 
noted that he had been treated in February and March 1984 
for a heart attack.  On examination, the veteran's 
extremities were reportedly normal.  Following the 
examination, the relevant diagnosis was arteriosclerotic 
heart disease with a myocardial infarction (MI) and angina 
by history.

In October 1985, the RO denied entitlement to service 
connection for vitamin deficiency with beriberi; chest pain; 
rapid heart beats; skipped heart beats; a heart condition 
and multiple musculoskeletal complaints, including numbness 
and tingling; aches, pains, and joint swelling of the upper 
and lower extremities; and hypercholesterolemia with a 
myocardial infarction.

VA outpatient records, dated from January to October 1987, 
show that the veteran was treated, in part, for angina and 
hypertension.

In October 1987, the veteran was hospitalized for coronary 
artery disease and unstable angina.  It was noted that the 
veteran had had a myocardial infarction in 1983.  

In March 1994, the RO received the veteran's claim of 
entitlement to service connection for heart disease.  

In August 1994, the veteran underwent a VA cardiovascular 
examination.  The diagnosis was coronary artery disease with 
prior bypass procedure, moderate.  The examiner commented 
that while there was no evidence of beriberi at that time, 
the veteran claimed that beriberi was listed on his 
discharge papers.  The veteran gave a history of generalized 
weakness with peripheral edema occurring in service.  
Therefore, the examiner expected that he would fulfill the 
criteria for having both beriberi and ischemic heart disease 
for compensation and pension purposes.

By a rating action in October 1994, the RO granted the 
veteran's claim of entitlement to service connection for 
coronary artery disease with prior bypass procedure.  The RO 
assigned a 30 percent rating, effective August 24, 1993.

In March 1999, the RO received treatment records from the VA 
Medical Center in Omaha, Nebraska, showing that in January 
1999, he had been hospitalized, in part, for increased 
frequency of his angina over the previous couple weeks.  He 
was sent to the medical intensive care unit for unstable 
angina and to rule out a myocardial infarction.  He 
described the pain as a crushing weight sensation which 
radiated into both arms.  He stated that 10 days earlier, 
the pain level had been 8 on a scale of 10.  He reportedly 
had significant shortness of breath with a little exercise 
and very little work tolerance.  He denied paroxysmal 
nocturnal dyspnea or orthopnea.  He had no nausea or 
vomiting associated with his chest pain.  He stated that he 
became lightheaded and dizzy when he sat or arose quickly.  
He had a history of hypertension for which he took 
medication.  He also reported numerous MI's with one 
documented in 1983, angioplasty times 3, and a 4 vessel 
coronary artery bypass graft (CABG) in 1991.  He noted some 
fatigue recently.  On examination, the veteran's heart was 
regular without murmurs, rubs, or gallops audible.  

During his hospitalization, the veteran did not have further 
chest pain.  An electrocardiogram (EKG) did not show any 
significant changes.  An MI was ruled out.  Cardiac 
catheterization revealed the following:  100 percent 
occlusion at the proximal left anterior descending artery 
which was old; 100 percent occlusion of the right circumflex 
artery; 100 percent occlusion of the TIM-1 graft; 99 percent 
occlusion of another graft; 20 percent occlusion of the 
other graft going to right circumflex artery; and some 
collateralization.  Cardiology recommended medical 
management, and the veteran was started on medication.  His 
blood pressure which was elevated in the 160's to 180's over 
90's at times, responded to medication.  The veteran's 
hospital course was also significant for one episode of one 
beat ventricular tachycardia.  At the time of his discharge 
from the hospital, there were no specific restrictions on 
his activity.

In May 1999, the veteran reported to the VA walk-in clinic 
with an approximately one week history of dizziness and 
nonradiating, intermittent chest pain at rest.  That pain 
had been was the most severe one week earlier, and the 
veteran had experienced nausea.  The pain was generally 2 on 
a scale of 10, but had reached as high as 7.  The veteran 
was admitted to the hospital.  On admission, his blood 
pressure was 220/100, for which he was given medication.  An 
EKG revealed sinus bradycardia with occasional premature 
supraventricular complexes and some nonspecific T wave 
abnormalities.  

During his course in the hospital, the veteran's old records 
were checked; and an echocardiogram showed that his ejection 
fraction was 70 percent.  The veteran did not have an 
episode of chest pain or shortness of breath in the 
hospital, and he was ambulating more frequently and more 
freely.  At discharge, the primary diagnosis was unstable 
angina.  No restrictions were placed on the veteran's 
activities, and he was able to participate in activities as 
tolerated.

VA outpatient records, dated from May 1999 to November 10, 
1999, show that the veteran was treated for hypertension.

On November 10, 1999, the veteran was admitted to the VA 
hospital with a 4 to 5 hour history of chest pain following 
several episodes of coughing.  The pain radiated to the 
right arm and back and had been unrelieved by nitroglycerin.  
He reportedly had a one year history of intermittent chest 
pain (with exertion) relieved by nitroglycerin.  He also 
reported decreased exercise tolerance and increased dyspnea 
on exertion.  He did report some diaphoresis with chest pain 
but denied nausea, lightheadedness, or shortness of breath.  

On admission, the veteran's chest pain was at level 7 to 8 
on a scale of 10.  At the time he was evaluated, his chest 
pain had reduced to a level of 2 to 3 on a scale of 10.  On 
examination, the veteran's heart was regular without 
murmurs, rubs, or gallops audible.  The veteran continued to 
complain of pleuritic type chest pain on coughing.  An EKG 
revealed quite a straying pattern in V2-V4, and X-rays 
revealed cardiomegaly with no evidence of failure or 
infiltrates.  The cardiology staff reviewed the veteran's 
prior cardiac catheterization film but felt there were no 
obvious culprits related to his ischemia.  Plans were made 
to maximize his medical management.  It was thought that the 
veteran's pleuritic type chest pain secondary to coughing 
associated with a viral upper respiratory infection.  After 
two days in the hospital, his coronary artery disease 
appeared to be well-controlled, and he denied any further 
complaints of chest pain, shortness of breath, dizziness, or 
syncope; and he was ambulating well in the hallways.

VA outpatient records, dated from November 1999 to March 
2001, show that the veteran continued to be followed for 
coronary artery disease and hypertension.  In May and August 
2000, it was noted that veteran continued to have frequent 
chest pain, usually on exertion and requiring nitroglycerin 
1 to 2 times a day.  

On October 14, 2000, the veteran was admitted to the VA 
hospital complaining of a 2 to 3 day history of shortness of 
breath, dyspnea on exertion, wheezing, and increased chest 
pain similar to anginal episodes.  He had had 4 episodes 
within 8 hours, all of which were relieved by nitroglycerin.  
The pain did not radiate and was not associated with nausea, 
vomiting, shortness of breath, lightheadedness, or 
diaphoresis.  It was noted that in May 2000, the veteran had 
undergone cardiac catheterization which had shown the 
following:  a 70 percent ejection fraction; 100 percent 
occlusion of the saphenous vein graft to the ramus; 100 
percent occlusion of the saphenous vein graft to the first 
diagonal branch of the coronary artery; and diffuse disease 
of the ramus and first obtuse marginal branch.  It was noted 
that the lesions were not amenable to angioplasty or CABG.  
The veteran was admitted to the intensive care unit for 
evaluation of his unstable angina.  

On examination, the veteran's blood pressure was 177/74, and 
his heart demonstrated a regular rate and rhythm without 
murmurs or rubs.  An EKG showed a normal sinus rhythm with 
premature atrial contractions.  Chest X-rays showed 
congested vessels suggesting congestive failure.  They also 
showed probable right-sided pneumonia and suggested 
emphysema.  A Persantine/Thallium study revealed no 
abnormality, and the resting ejection fraction was 54 
percent.  An echocardiogram revealed the following:  a 
normal size left ventricle with a normal systolic function; 
an ejection fraction of 60 percent; calcium deposits 
involving the distal portion of the anterior mitral valve 
leaflet; mild mitral annular calcification; trivial mitral 
regurgitation; a thickened and calcified aortic valve; mild 
aortic valve stenosis; and trivial aortic regurgitation.  A 
myocardial infarction was ruled out.  The veteran continued 
to have chest pain resolved by nitroglycerin.  He denied 
associated diaphoresis, numbness, radiation, nausea, or 
vomiting.  Following a cardiology consultation, the 
cardiology staff felt that there had been a change in 
symptoms since May 2000.  At discharge, the veteran was 
considered stable and improving, and compared with 
admission, he had fewer episodes of anginal pain.  His 
pneumonia was reportedly treated effectively and was to be 
followed.

By a rating action, dated in March 2001, the RO raised the 
rating for the veteran's service-connected heart disease 
from 30 to 60 percent, effective November 19, 1999.

In April 2001, the veteran was hospitalized after 
complaining of a two week history of chest fullness and 
tightness, reportedly much different than his anginal pain.  
It was associated with increasing shortness of breath on 
exertion.  The veteran denied any nausea or diaphoresis.  A 
myocardial infarction was ruled out.  The primary diagnoses 
were atypical chest pain, dehydration, and diarrhea.  

During a VA cardiovascular examination on May 5, 2001.  The 
veteran reported that while he was a POW in service, he 
suffered from beriberi heart disease.  He stated that he had 
significant signs of congestive heart failure and symptoms 
consistent with biventricular failure, including extreme 
shortness of breath; dyspneal on exertion; lower extremity 
edema, orthopnea, and paroxysmal nocturnal dyspnea.  He 
reported that he suffered peripheral edema well into the 
late 1940's, when it subsequently resolved.  He noted that 
the continues to have trace peripheral edema which 
occasionally got worse and had done so a month earlier.  He 
also noted significant angina dating back to his initial 
myocardial infarction in 1983.  He stated that the pain was 
substernal and radiated to his shoulders.  He reported that 
it occurred with exertion and at rest and was relieved by 
anywhere from 1 to 4 nitroglycerine tablets.  He stated that 
he occasionally got lightheaded and dizzy and felt as if he 
was going to pass out, particularly when he sneezed.  He 
also complained of generalized weakness and fatigue.

On examination, the veteran's heart demonstrated a regular 
rating and rhythm with a soft 1-2/6 systolic murmur of an 
aortic valve sclerosis.  A systolic ejection murmur was best 
heard over the right upper sternal border.  The findings of 
the Persantine/Thallium test in October 2000 were reviewed, 
as were those from the last echocardiogram in October 2000 
and the last cardiac catheterization in May 2000.  The 
assessments included beriberi congestive heart failure which 
the veteran appeared to have suffered from since 1942.  The 
additional assessments included atherosclerotic 
cardiovascular disease/coronary artery disease with 4 vessel 
CABG in 1991.  The atherosclerotic heart disease was related 
to hypertension, hypercholesterolemia, and prior tobacco 
abuse.  It was noted that the veteran had class 3 - 4 angina 
secondary to the atherosclerotic heart disease.  The 
examiner assigned a METs level of 3.




III.  Analysis

a.  Effective Date of Service Connection for Heart Disease

The veteran maintains that the effective date of service 
connection for his heart disease should be earlier than 
August 24, 1993.

In March 1994, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by 
the evidence, established that a particular disease or 
injury resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For certain disabilities, such as 
cardiovascular disease, service connection could be presumed 
when such disability was shown to a degree of 10 percent or 
more within one year of the veteran's discharge from 
service.  38 U.S.C.A. § 1101(3), 1112(a); 38 C.F.R. 
§ 3.309(a).  If the veteran was a former POW and had been 
interned for more than 30 days, service connection for 
certain disabilities, such as beriberi heart disease, was 
presumed, if such disease was shown to a degree of 10 
percent or more at any time after veteran's discharge from 
service.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  Such 
presumptions were rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

During the course of the veteran's appeal, the Secretary of 
the VA determined that the term beriberi heart disease 
included ischemic heart disease if the former prisoner of 
war suffered localized edema during captivity.  The VA 
amended its regulations accordingly, and that amendment 
became effective August 24, 1993.  Diseases Specific as to 
Former Prisoners of War, 59 FR 35,464 (July 12, 1994) 
(codified at 38 C.F.R. § 3.309(c)).  




Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception, however, where benefits 
are awarded based on a change in the law or an 
administrative issue, and the claim is reviewed at the 
request of the claimant (emphasis added) within one year of 
the effective date of the law or VA issue.  Under such 
circumstances, the effective date can be no earlier than the 
effective date of the law or VA issue.  

The foregoing evidence shows that the veteran's heart 
disease, primarily diagnosed as coronary artery disease, was 
first clinically reported in the 1980's, many years after 
his separation from service.  The records dated in service, 
as well as those dated from the time of the veteran's 
discharge until the mid-1980's are completely negative for 
any competent evidence of beriberi or of beriberi heart 
disease.  Thus, service connection for coronary artery 
disease was granted on the basis of the liberalizing 
regulations set forth in the Federal Register in July 1994.  
Inasmuch as the veteran's claim was reviewed at his request 
within one year of the effective date of the VA issue, the 
effective date of service connection for the veteran's heart 
disease was the effective date of the liberalizing 
provisions of 38 C.F.R. § 3.309(c).  That effective date is 
clearly set by the regulation, and there is simply no legal 
basis for the assignment of an earlier effective date.  The 
law is dispositive of the issue; and, therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

In arriving at this decision, the Board notes that the most 
recent examiner concluded  that the veteran had beriberi 
heart disease back to 1942, when the veteran was a POW.  As 
noted above, however, neither the veteran's service medical 
records nor those dated in the years following service 
support that conclusion.  Such a scenario suggests that the 
examiner's conclusion was based on a history reported by the 
veteran rather than a review of the claims folder.  History 
reported by the veteran, without more, however, cannot be 
considered competent evidence to support a grant of service 
connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.)  
Although the veteran is undoubtedly sincere in his beliefs 
that the initial manifestations of his heart disease were 
evident in and shortly after service, it should be noted 
that lay personnel, such as the veteran, are not qualified 
to render opinions which require medical expertise, such as 
the diagnosis, etiology, or time of onset of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 



b.  Effective Date Increased Ratings

The veteran seeks entitlement to an effective date earlier 
than May 5, 2001, for his 100 percent rating for his 
service-connected heart disease, status post CABG.  In so 
doing, he also seeks an effective date earlier than November 
10, 1990 for his 60 percent rating for heart disease. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  Where, as here, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Coronary artery disease is rated in accordance with the 
provisions of 38 C.F.R. § 4.104, DC 7005 (2002).  Coronary 
bypass surgery is rated in accordance with the provisions of 
38 C.F.R. § 4.104, DC 7017 (2002).  In either case, a 60 
percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past, or; 
when a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope.  A 60 percent rating is also warranted when there 
is left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent disability evaluation is 
warranted for chronic congestive heart failure or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  A 100 percent rating is also 
warranted when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A note to 
38 C.F.R. § 4.104, DC 7005 states that if nonservice-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other nonarteriosclerotic 
heart disease, a medical opinion is to be requested as to 
which condition is causing the current signs and symptoms.  

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2). 




Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date. 38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2001).  

A review of the evidence discloses that the veteran's claim 
for an increased rating for his service-connected heart 
disease had been constructively received in January 1999, 
the date he was hospitalized for the treatment of his 
service-connected heart disorder.  That was the first claim 
for increase for the veteran's service-connected heart 
disorder since service connection had been granted by the RO 
in October 1994.  

From January to November 10, 1999, the veteran was treated 
as an inpatient and as an outpatient for heart disease, 
including unstable angina and hypertension.  The 
manifestations consisted primarily of  was manifested 
primarily by chest pain; dyspnea on exertion; and dizziness.  
Although cardiac catheterization in January 1999 revealed 
multiple abnormalities, including 100 percent occlusion at 
the proximal left anterior descending artery which was old; 
100 percent occlusion of the right circumflex artery; and 
100 percent occlusion of the TIM-1 graft, there was no 
evidence of congestive heart failure, and the report of an 
echocardiogram revealed an ejection fraction of 70 percent.  
Moreover, following his discharges from the hospital in 
January and May 1999, there were no specific restrictions 
placed on the veteran's activity.  Indeed, there were no 
findings compatible with the 60 percent criteria until 
November 10, 1999, when chest X-rays showed cardiomegaly and 
X-rays in October 2000 suggested congestive heart failure.  
Following additional cardiac catheterization in May 2000, it 
was also noted that the veteran's lesions were not amenable 
angioplasty or bypass grafting.  Accordingly, prior to 
November 10, 1999, the veteran's heart disease more nearly 
reflected the criteria for the 30 percent rating in effect 
at that time.  

From November 10, 1999, to May 5, 2001, the veteran's heart 
disease was manifested primarily by chest pain; dizziness; 
dyspnea on exertion; and the abnormalities on cardiac 
catheterization.  Although such lesions were reportedly not 
amenable to angioplasty or CABG, the veteran's heart disease 
was generally controlled by medical management and his 
ejection fraction was reportedly between 54 and 70 percent.  
Moreover, there was no evidence to suggest that the 
congestive heart failure was chronic in nature.  Indeed, 
following the X-rays taken in October 2000, there was no 
further evidence of congestive heart failure.  Such findings 
remained more nearly compatible with the criteria for the 60 
percent rating.  

Findings compatible with a 100 percent schedular rating for 
the veteran's heart disease were not reported until the 
veteran's VA examination on May 5, 2001.  In addition to the 
previously reported symptoms, his METs level was estimated 
to be 3.  Accordingly, an effective date earlier than May 5, 
2001, for a 100 percent schedular rating for the veteran's 
service-connected heart disease is not warranted.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
heart disease prior to May 5, 2001.  Although the veteran 
has had rather frequent periods of hospitalization for that 
disorder, the evidence does not show such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of his service-connected heart disease are 
those contemplated by such standards.  Accordingly, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 



ORDER

Entitlement to an effective date earlier than August 24, 
1993, for service connection for heart disease is denied.

Entitlement to an effective date earlier than November 10, 
1999, for a 60 percent rating for heart disease is denied.

Entitlement to an effective date earlier than May 5, 2001, 
for a 100 percent schedular rating for heart disease is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

